UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEVENTE NAGY,
Plaintiff,

Vv.
MHP LAND ASSOCIATES LLC, MASTIC
ASSOCIATES OFNEW YORK LLC,
OGDEN CAP PROPERTIES, LLC, ES
BUILDERS GROUP LLC and ABC CORP.,
a fictitious name intending to be that of an
unknown contractor,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ORDER

19 Civ. 6395 (PGG)

The conference scheduled for February 6, 2020, is adjourned sine die.

Dated: New York, New York
January $<, 2020

SO ORDERED.

Paul G. Gardephe
United States District Judge

 
